Citation Nr: 0106560	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to special monthly compensation based upon a 
demonstrated requirement for aid and attendance or housebound 
status.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from February 1957 to May 1977.  
He was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge, among others.

The veteran has requested an award of special monthly 
compensation.  In written argument before the Board of 
Veterans' Appeals (Board) dated in October 2000, his 
representative has raised claims for entitlement to increased 
disability ratings for all of the veteran's "service-
connected disabilities, which are less than total."  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  While prior to this change in law, claims 
for increased disability ratings were required to be well 
grounded in that the veteran must assert the impairment 
resulting from his disabilities had actually increased, this 
threshold requirement no longer applies.  Thus, the VA is now 
obligated to fully-develop and adjudicate these claims, as 
raised by the veteran's representative.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Currently, service connection is in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
degenerative joint disease with chondromalacia of both knees, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and postoperative residuals of a gunshot wound to 
the right chest, rated as 10 percent disabling.  Service-
connected disabilities which are rated as noncompensable 
include:  residuals of a bunionectomy at the right first 
metatarsophalangeal joint and osteotomy, hallux valgus, right 
foot; residuals of arthroplasty of the left great toe and 
hallux valgus, left foot; residuals of fractures of the 
medial malleolus and distal fibula, right ankle; residuals of 
cerebral concussion, residuals of fractures of the right 
second, ninth, and tenth ribs; bilateral defective hearing; 
otitis media; a chip fracture of the tip of the nasal bone; 
eczema, and fungus infection of the feet.

Where as a result of service-connected disability, a veteran 
is in need of regular aid and attendance or is rendered 
permanently housebound, an increased rate of compensation is 
payable.  38 U.S.C.A. § 1114(l), (m) (West 1991 & Supp. 
2000).  Special monthly compensation at the housebound rate 
is also payable when a veteran has a service-connected 
disability rated as total, and has additional service-
connected disability or disabilities independently ratable at 
60 percent or more.  38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2000).

Because an increase in any of the disability ratings assigned 
to the veteran's service-connected disabilities which are 
rated less than totally disabling could potentially result in 
entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s), the newly-raised claims 
for an increase must be deemed inextricably intertwined with 
the issue on appeal, as one cannot be equitably resolved 
without resolution of the others.  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for the disabilities at issue, 
since they were last rated.  After 
securing any necessary release(s), the RO 
should obtain these records for inclusion 
in the veteran's claims file.

2.  The veteran should be afforded VA 
medical examinations adequate to identify 
the current level of impairment arising 
from each service-connected disability 
(exclusive of PTSD).  The claims folder, 
including all records obtained pursuant 
to the above request, should be made 
available to the examiner(s) for review 
before the examination(s).  All tests and 
studies deemed helpful should be 
conducted in conjunction with the 
examination(s).  The examiners are 
requested to provide commentary as to the 
functional impairment and the 
restrictions in the veteran's daily life 
resulting from each service-connected 
disability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


